                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              SOUTHWEST DIVISION

GEORGE ROBERTSON                                  )      Case No.
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )      JURY TRIAL DEMANDED
                                                  )
ABDIFATAH YUSUF and                               )
GSA EXPRESS, LLC                                  )
                                                  )
               Defendants.                        )

                                      COMPLAINT

       COMES NOW Plaintiff George Robertson, by and through his counsel, and for his

causes of action against Defendants Abdifatah Yusuf and GSA Express, LLC., alleges and

states as follows:

                                           The Parties

       1.      Plaintiff George Robertson (hereinafter “Plaintiff”) is a citizen of the State

of Oklahoma, residing in the City of Weleetka, Okfuskee County, Oklahoma, and brings

this cause of action for personal injuries in two independent counts, the first against

separate Defendant Abdifatah Yusuf (hereinafter “Defendant Yusuf”) for his direct liability

based on his negligent conduct in his use and operation of the tractor trailer, and the second

against Separate Defendant GSA Express, LLC (hereinafter “Defendant GSA”) for its

direct liability based on its negligent conduct in hiring, training, supervising and retention

of Defendant Yusuf.

       2.      Defendant Yusuf is a citizen of the State of Texas, residing in Amarillo,


                                              1

            Case 3:21-cv-05019-DPR Document 1 Filed 02/26/21 Page 1 of 7
Potter County, Texas.

       3.       Defendant GSA is a Minnesota corporation with its principal place of

business located at 13000 Harriet Ave. S., Apt. 214 Burnsville, Minnesota.

                                      Jurisdiction and Venue

       4.       This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(3) because this action is between citizens of different States, and the matter in

controversy exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00),

exclusive of interest and costs. Therefore, this Court has subject-matter jurisdiction over

this case based on diversity of citizenship.

       5.       Venue for this action is proper in this Court pursuant to 28 U.S.C. §

1391(b)(2). The motor vehicle collision involving Defendant Yusuf and Plaintiff that gives

rise to Plaintiff’s claims asserted herein occurred near Lawrence County, Missouri.

Accordingly, a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in this judicial district.

       6.       This Court has personal jurisdiction over the parties as Defendant GSA

regularly conducts business in this judicial district and employed Defendant Yusuf, who

was acting as Defendant GSA’s agent, servant and/or employee within the course and

scope of his employment relationship with GSA, at the time Defendant GSA’s vehicle

driven by Defendant Yusuf collided in this judicial district with the vehicle driven by

Plaintiff.

       7.       Furthermore, Defendant Yusuf was licensed as a commercial driver and was

operating a commercial motor vehicle as those terms are defined within the meaning of the

                                                2

             Case 3:21-cv-05019-DPR Document 1 Filed 02/26/21 Page 2 of 7
Federal Motor Carrier Safety Regulations set forth in Title 49 of the Code of Federal

Regulations at the time of the crash that is the subject of this lawsuit and was at all times

relevant hereto required to comply with said Regulations and the trucking industry

standards, and Defendant GSA was acting as a motor carrier as that term is defined within

the meaning of the Federal Motor Carrier Safety Regulations set forth in Title 49 of the

Code of Federal Regulations at the time of the crash that is the subject of this lawsuit and

was at all times relevant hereto required to comply with said Regulations and the trucking

industry standards.

                                 Facts of the Occurrence

       8.      On October 28, 2020, at approximately 1:50 p.m., Defendant Yusuf was

operating Defendant GSA’s tractor trailer under the authority and direction of Defendant

GSA eastbound on U.S. Highway 44 near Lawrence County, Missouri.

       9.      Defendant Yusuf was driving in a clearly marked highway construction zone

as he approached mile marker 55.

       10.     Defendant Yusuf approached slowing and stopped traffic ahead near mile

marker 55.

       11.     The tractor trailer driven by Defendant Yusuf collided with the rear of the

vehicle operated by Plaintiff that was slowing or stopped in eastbound traffic.

       12.     As a result of the collision, Plaintiff’s body was thrown about his vehicle,

and Plaintiff’s vehicle was pushed forward into a slowing or stopped vehicle in front of

him.

                                         COUNT I

                                             3

            Case 3:21-cv-05019-DPR Document 1 Filed 02/26/21 Page 3 of 7
               NEGLIGENCE OF DEFENDANT ABDIFATAH YUSUF

       13.     Plaintiff hereby incorporates paragraphs 1 – 12 of this Complaint as though

fully set forth herein.

       14.     Defendant Yusuf acted or failed to act in one or more of the following ways:

       a.      Failed to keep a careful lookout;

       b.      Knew or by the use of the highest degree of care could have known that there

was a reasonable likelihood of collision in time thereafter to have:

               (1) Stopped, or

               (2) Swerved, or

               (3) Slackened his speed, or

               (4) Sounded a warning, or

               (5) Slackened his speed and swerved, or

               (6) Slackened his speed and sounded a warning, or

               (7) Swerved and sounded a warning,

       c.      Drove at an excessive speed;

       d.      Drove in violation of Section 304.012.1 R.S.Mo. (Motorist to exercise

highest degree of care); and

       e.      Drove in violation of Section 3014.014 R.S.Mo., thus violating the rules of

the road (Rules of the road to be observed).

       f.      Drove in violation of Section 304.017 R.S.Mo.; (Distance at which vehicle

must follow)

       g.      Defendant Yusuf’s tractor trailer came into collision with the rear of

                                               4

            Case 3:21-cv-05019-DPR Document 1 Filed 02/26/21 Page 4 of 7
plaintiff’s automobile; (M.A.I. 17.16)

       15.     Defendant Yusuf’s acts and/or omissions were negligent, or negligent per se,

because (a) Plaintiff was a member of the class of persons that the above-referenced statutes

were intended to protect, (b) the crash was the type that said statutes were designed to

prevent, and (c) the violations of said statutes were the proximate case of the crash.

                              INJURIES AND DAMAGES

       16.     Such negligence directly caused or directly contributed to cause the crash

and to cause Plaintiff to suffer multiple injuries, including injuries to his neck and back,

and naturally related pain, fear, anxiety, stress, and emotional trauma, before, during and

after the crash, loss of personal time in addition to diminution of his ability to work, labor

and enjoy his customary way of life as he did prior to said injuries.

       17.     As a direct result of such injuries, Plaintiff is reasonably expected in the

future to require medical care and treatment.

       WHEREFORE, under Count I of this Complaint, Plaintiff prays for judgment

against Defendant Yusuf for compensatory damages, for Plaintiff’s costs herein expended

and incurred, with lawful post judgment interest thereon until paid in full, and for such

further and other relief as the Court deems just and proper under the premises.

                               COUNT II
               NEGLIGENCE OF DEFENDANT GSA EXPRESS, LLC

       18.     Plaintiff hereby incorporates paragraphs 1 – 17 of this Complaint as though

fully set forth herein.

       19.     Defendant GSA acted or failed to act in one or more of the following


                                              5

          Case 3:21-cv-05019-DPR Document 1 Filed 02/26/21 Page 5 of 7
particulars:

       a.      Failed to promulgate and/or enforce safe driving rules and regulations to be

followed by its drivers, including Defendant Yusuf;

       b.      Failed to use ordinary care in hiring, training, supervising, and/or retaining

Defendant Yusuf as a commercial motor vehicle driver;

       c.      Failed to ensure that Defendant Yusuf possessed and used proper safe

commercial motor vehicle skills; and

       d.      Entrusted the commercial vehicle to Defendant Yusuf who was not

competent and/or not legally qualified to operate the vehicle, which incompetence and/or

lack of legal qualification was known or should have been known by Defendant GSA.

                                INJURIES AND DAMAGE

       20.     Such negligence directly caused or directly contributed to cause the crash

and to cause Plaintiff to suffer multiple injuries, including injuries to his neck and back,

and naturally related pain, fear, anxiety, stress, and emotional upset, before, during and

after the crash, loss of personal time in addition to diminution of his ability to work, labor

and enjoy his customary way of life as he did prior to said injuries.

       21.     As a direct result of such injuries, it is reasonably expected that Plaintiff will

incur medical expenses in the future for medical care and treatment.

       WHEREFORE, under Count II of this Complaint, Plaintiff prays for judgment

against Defendant GSA for compensatory damages, for Plaintiff’s costs herein expended

and incurred, with lawful post judgment interest thereon until paid in full, and for such

further and other relief as the Court deems just and proper under the premises.

                                               6

            Case 3:21-cv-05019-DPR Document 1 Filed 02/26/21 Page 6 of 7
                           Respectfully Submitted,


                           _______________________________



                           By: CJ Moeller
                           MoBar #39238
                           4045 E. Sunshine St., #100
                           Springfield, MO 65809
                           Tele: 417-881-8282
                           Fax: 417-881-4217
                           Internet: cj@ransin.com
                           Attorney for Plaintiff



                           _______________________________



                           By: David Ransin
                           MoBar #30460
                           4045 E. Sunshine St., #100
                           Springfield, MO 65809
                           Tele: 417-881-8282
                           Fax: 417-881-4217
                           Internet: david@ransin.com
                           Attorney for Plaintiff



                           TERRY LAW FIRM, LLC

                            /s/ David W. Terry
                           David W. Terry MO #44977
                           2001 S. Big Bend Blvd.
                           Suite 209
                           St. Louis, MO 63117
                           Telephone: (314) 878-9797
                           Facsimile: (314) 552-7289
                           E-mail: dterry@terrylawoffice.com
                           ATTORNEYS FOR PLAINTIFF
                             7

Case 3:21-cv-05019-DPR Document 1 Filed 02/26/21 Page 7 of 7
